Citation Nr: 0203274	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  95-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
motion of the dorsal spine and lumbar spine at L-1, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative 
chnages to L4-L5-S1 as secondary to the service-connected 
compression fractures of T11-T12-L1.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to October 
1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from August 1994 and July 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to the benefits sought.  
The appellant offered testimony on the increased rating claim 
during a personal hearing conducted at the RO in April 1995.  
At this hearing, he also raised the issue of service 
connection for the degenerative changes at L4, L5, and S1 
disc spaces as secondary to the service-connected disorder.  
As noted, the RO denied this claim in July 1996.  

On June 18, 1998, the Board issued a decision which denied 
the increased evaluation claim and found the service 
connection claim to be not well grounded.
The veteran then appealed his case to the Court of Appeals 
for Veterans Claims (the Court).  On June 4, 2001, the Court 
issued a single judge order which vacated the June 1998 Board 
decision and remanded the case for consideration pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat.2096 (Nov. 9, 2000) [codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  
The Court's order noted that the VCAA had eliminated the 
well-grounded claim requirement which has been relied upon by 
the Board in its June 1998 decision.  On June 18, 2001, the 
veteran filed a motion with the Court requesting a panel 
decision.  On September 6, 2001, the Court issued an order 
which denied that request.


REMAND

A review of the record indicates that the veteran requested a 
Travel Board hearing in correspondence received at the RO on 
March 1, 2002.  To ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

The RO should schedule a hearing before a 
traveling member of the Board, consistent 
with the request of the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




